Case 6:19-cv-01206-GKS-LRH Document 27 Filed 06/10/20 Page 1 of 1 PagelD 728

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
MICHELLE LYNN RAPONI,
Plaintiff,
Vv. Case No: 6:19-cev-1206-Orl-18LRH
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

ORDER

THIS CAUSE concerns Plaintiff Michelle Lynn Raponi’s appeal from a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying her application for
Disability Insurance Benefits. On May 18, 2020, the United States Magistrate Judge issued a report and
recommendation (the “Report and Recommendation”) recommending that the Commissioner’s decision
be affirmed (Doc. 26). After review of the Report and Recommendation (Doc. 26) and noting that no
timely objections have been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Leslie R. Hoffman’s Report and Recommendation
(Doc. 26) is APPROVED and ADOPTED and made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s decision is AFFIRMED.

3. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE the
case.

DONE and ORDERED in Orlando, Florida, this [e_ day of June, 2020.

(0

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

 

Copies to: Counsel of Record
